+Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Feb 11, 2022 has been entered.
 

Allowable Subject Matter
	The following claims drafted by the examiner and considered to distinguish patentably over the art of record in this application.  Support was gathered from [0082] on page 17 and [0096] on pages 19-20 in the originally filed disclosure.  This is presented to applicant for consideration:
4 (Proposed Amendment). The method according to claim 1 further comprising:
wherein there are a plurality of virtual objects present in each display layer and each virtual object represents a certain movie;
after each virtual object is displayed in a given display layer in the plurality of display layers, pre-processing the virtual sub-object having a mapping relationship to each virtual object to acquire processing information where the processing information is content of the movie; and
displaying the processing information in the one first display layer to preview the movie for the corresponding virtual object; and 
wherein the switching the relative positions of any one display layer also switches the position of all of the virtual objects and sub virtual-objects contained in that layer.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5, 8, 10, 12, 15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura (Pub No. US 2018/0321798 A1) in view of Ramsay (Pub No. US 2012/0240064 A1).

As per claim 1, Kawamura teaches the claimed:
1. A virtual object processing method, comprising:
acquiring at least one virtual object, the at least one virtual object including and having a
mapping relationship with at least one virtual sub-object (This is taught in figure 6 and in [0054] of Kawamura where one of icons 502 corresponds to the claimed “at least one virtual object” and the associated text label for the icon corresponds to the claimed “at least one virtual sub-object”.  Also please see [0054] where Kawamura refers to “… Text information, such as the title of content represented by an icon, is displayed above each icon 502a to 502g.”  In addition, the claimed “virtual sub-object” may also corresponds to the control buttons 526 displayed below the icon in figure 8 as well.  In this instance, the icon title or control buttons (virtual sub-objects) have a mapping relationship with the icon (virtual object) because these control buttons or title are associated with that particular icon);
determining one first display layer in a virtual reality space, wherein the virtual reality
space is divided into a plurality of display layers and the plurality of display layers are arranged
in a stacked manner (This is taught in figure 7 where a plurality of display layers 512a-d are determined and these layers are both arranged in a stacked manner and are used to divide the virtual reality space.  Kawamura operates in a virtual reality space because it is the space shown to a user wearing a head-mounted display as shown in figure 1.  Also please see Kawamura in the abtract “A spherical background object that is substantially centered around a head of a user and has a predetermined radius is set in a virtual space. Icons are dispersedly disposed in the planes of a first layer, a second layer, a third layer, and a fourth layer which are concentric spheres encompassed by the background object and different from each other in size.”);
determining and displaying the at least one virtual object and the at least one virtual sub-
object in the same one first display layer of the plurality of display layers to use the virtual reality
space efficiently (This is taught in figure 7 where a plurality of icons (at least one virtual object) are displayed in a first layer 512a.  In figure 7, the first layer includes icons located directedly on the layer itself as well as icons located inside the layer, e.g. icons located closer to the user in the middle.  Figure 6 shows that the text title (at least one virtual sub-object) is displayed with the icon and that the text title size varies with the icon’s distance for its respective display layer (also see the end of [0063] “The size and shape of such a displayed character string also vary with the distance and angle from the user”).  Also please see [0086] “When an icon disposed at a distance is moved to the front of the user's eyes, a title displayed above the icon and the image of the icon are sufficiently visible”.  In this passage, since the title size is adjusted with the distance and since the title is displayed above the icon, this indicates that the text title (at least one virtual sub-object) is displayed at the same depth with the icon (at least one virtual object).  Thus, the text title (at least one virtual sub-object) is displayed at the same display layer with the icon (at least one virtual object) since figure 6 shows that the display layers are arranged according to distance from the user (who is located in the center in figure 6).
	This feature is also taught in [0065]-[0066] and in figure 8 where a set of control buttons (virtual sub-objects) are displayed for icons located in the volume defined by the closest layer 512a (the first display layer) when that icon is selected.  Figure 9 shows that the selected icon 524b is located within the volume defined by the first layer 512a.  Thus, the control buttons (virtual sub-objects) located below the icon in figure 8 are located in the same one first display layer as the icon 524b (the virtual object) as well.  In addition, the virtual reality space is used efficiently because the icons are spread out to allow more of them to be visible to the user in VR space according to [0086] in Kawamura).

Kawamura alone does not explicitly teach the remaining claim limitations.
However, Kawamura in combination with Ramsay teaches the claimed:
in response to an input operation, switching relative positions of any one display layer of
the plurality of display layers arbitrarily in any order relative to other display layers of the
plurality of display layers, wherein the plurality of displayer layers have at least three display
layers (As mentioned above, Kawamura in figure 7 shows a plurality of layers as concentric circles including a first layer 512a.  Kawamura is silent about the claimed feature relating to switching the relative positions of the display layers.  Ramsay teaches this feature.  For example, please see Ramsay in figure 2 where they display data as a series of three layers where the layers are part of a set of concentric circles.  Ramsay teaches of changing the relative ordering of the layers in [0008], e.g. where Ramsay states: “In a specific embodiment, the bands include concentric bands, which are displayed as rings in a sunburst visualization … More central rings represent higher levels in the hierarchy than outer rings. Another user option enables a user to alter the displayed graphical representation and accompanying hierarchy by selectively changing an order of the rings.”  In this passage, changing the ordering of the rings in figure 2 corresponds to the claimed changing relative ordering of the layers (rings).  Ramsay in [0008] places no limitations to restrict how the user may change the ordering of the rings, thus Ramsay may change the ordering in any order.  The claimed feature is taught when Ramsay is combined with Kawamura.  In particular, the claimed feature is taught when this user option to selectively change the ordering of the rings from Ramsay is incorporated into the concentric circular layer displays in figure7 of Kawamura).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow the user to selectively change the ordering of the layeres as taught by Ramsay with the system of Kawamura.  This provides more flexibility and options for the user.  For example, by incorporating this feature from Ramsay, the user in Kawamura may be able to simultaneously move multiple icons from the backmost layer into the front layer without having to move these icons one-by-one individually.  Thus, it provides faster and more specific controls to the user on how the layers should be arranged according to distance from the user.


As per claim 3, Kawamura teaches the claimed:
3. The method according to claim 1, wherein the method further comprises: determining, based on a first region of the at least one virtual object in the one first display layer displaying the virtual object, a second region of the one first display layer; and displaying the at least one virtual sub-object in the second region (This is taught in figures 6 or 8.  For example, in figure 6 a first region is the location and area of the icon (virtual object) and a second region is location and area of the title (virtual sub-object) located above that icon.  Both the icons and titles are displayed in figure 6.  Also in figure 8, the a first region is the location of the icon (virtual object) and a second region is location and area of at least one of the control buttons (virtual sub-objects) below that icon.  Both the icons and control buttons are displayed in figure 8).

As per claim 5, Kawamura teaches the claimed:
5. The method according to claim 1 further comprising: receiving an input operation for the virtual object or the virtual sub-object; and performing a process corresponding to the input operation ([0080] “If, in the above state, the operation determination section 718 determines that the cursor overlaps with an icon (“Y” at step S14), the icon information storage section 720 selects the icon by moving it toward the user in the virtual space (step S16). In this instance, the image generation section 716 updates the image of the background object as needed to match the selected icon.” And [0066] “When an icon is selected, operating control buttons are additionally displayed below the selected icon 524. Various operating control buttons may be displayed depending on the type of content to be represented by the icon.”
	In this instance, the icon (virtual object) receives an input operation by overlapping the cursor with the icon so that the icon is selected.  In response, a process is performed to update the image of the background object or to display additional operating control buttons).

As per claims 8, 10, and 12, these claims are similar in scope to limitations recited in claims 1, 3, and 5 respectively, and thus are rejected under the same rationale.

As per claim 15, the reasons and rationale for the rejection of claim 1 is incorporated herein.
Kawamura teaches the claimed:
At least one memory having a computer program stored thereon; and at least one processor, configured to execute the computer program (Please see Kawamura in [0032] “The CPU 222 provides overall control of the information processing apparatus 200 by executing an operating system stored in the storage section 234. The CPU 222 also executes various programs that are read from a removable recording medium and loaded into the main memory 226 or downloaded through the communication section 232.”)

As per claims 17 and 19, these claims are similar in scope to limitations recited in claims 3 and 5 respectively, and thus are rejected under the same rationale.


Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura in view of Ramsay in further view of Torres (US Patent 5,140,678).

As per claim 4, Kawamura alone does not explicitly teach the claimed limitations.
However, Kawamura and Ramsay in combination with Torres teaches the claimed:
4. The method according to claim 1 further comprising:
pre-processing the virtual sub-object to acquire processing information; and
displaying the processing information in the one first display layer (While Kawamura teaches of using icon titles as the virtual sub-object (as mentioned above for claim 1), Kawamura is silent about “pre-processing the virtual sub-object to acquire processing information”.  Torres teaches this feature by teaching of loading the text data (processing information) for the icon titles ahead of time before it is displayed, e.g. please see Torres in figure 9 in step 93 and in col 3 in lines 56-61 “As shown at decision block 91, if the operator desires to display the window icon title, the program fetches the icon title at block 93, and constructs a title pane at block 95. Then, at block 97, the title pane is overlaid on the icon and window and the title pane, icon and window are displayed at block 99”.
Kawamura in figures 6-7 teaches of displaying the text (processing information) for the icon title in the one first display layer.  The claimed feature is taught when this text for the title (processing information) is acquired by pre-processing the virtual sub-object (loading the icon title text data) as taught by Torres).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to preprocess the virtual sub-object to acquire processing information as taught by Torres with the system of Kawamura as modified by Ramsay.  This is useful because this pre-processing may be needed in order to load the text data that makes up the icon title ahead of time from memory before it is displayed on the screen.

As per claims 11 and 18, these claims are similar in scope to limitations recited in claim 4, and thus are rejected under the same rationale.


Response to Arguments
Applicant’s arguments, filed Feb 11, 2022, with respect to how the newly amended claim features differ from the prior art cited in the last office have been fully considered. These arguments are found to be persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in this office action.
 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL F HAJNIK whose telephone number is (571) 272-7642. The examiner can normally be reached Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571) 272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL F HAJNIK/Primary Examiner, Art Unit 2699